LATTIMORE, Judge.
Armed with a search warrant, officers went to the residence of appellant. He and his wife were out in front. When they saw the officers both ran into the house, Mrs. Tubbs ahead of appellant, who “hollered for her to hurry.” When the officers got to the back they saw Mrs. Tubbs throw two fruit jars containing whisky on a pile of rocks. Both jars broke. One, the officers said, was full of whisky. Appellant threw a pint bottle of whisky but missed the rock pile, and the officers got this. The facts seem amply sufficient.
There are three bills of exception. The first sets out complaint of a conversation had by the sheriff with appellant some ten days before the raid referred to. A number of matters were discussed between the two men, which are set out in the bill, but the objection therein seems to be limited to testimony that appellant said he had lived in Coleman, Texas, and had “handled a little liquor.” Our attention is attracted to the fact that the bill further shows that appellant told the officers that he had lived at Brownwood, and had handled a little liquor out there also, but no objection seems to have been taken to this. Since one of the issues in this case was whether appellant *64possessed the whisky found, for the purpose of sale, we think the statement made by appellant complained of, admissible as shedding light on his purpose in the possession of the whisky in question.
Bill No. 2 sets out that witness Lambert, the sheriff, testified that in a conversation appellant told him “He had been caught and tried a time or two.” When this was said appellant objected, and moved the court to exclude same from the jury’s consideration, which objection was sustained and the jury instructed not to consider the statement. We see nothing in Turner v. State, 255 S. W., 439, supporting appellant’s complaint that the case should be reversed notwithstanding. The bill sets out no question asked as eliciting such answer, nor does it even show that the statement was made in response to direct examination of any kind. No written request was made for an instruction to the jury regarding it. Nothing in the statement reflects any conviction of appellant, nor was there anything in same as to what he was tried for.
The remaining bill of exception complains of the reception of testimony as to what was found by the search of an outhouse some seventy-five feet from the residence. The ground of objection to this is that the search warrant limited the officers’ right to a search of the residence. The affidavit for the search warrant is not in the record, but the warrant refers to same as describing a “certain residence and premises,” and commanded the search of same. In Comeaux v. State, 118 Texas Crim. Rep., 223, we upheld a search of a garage on an almost identical description in the warrant.
Finding no error in the record, the judgment will be affirmed.

Affirmed.